IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA )
v. 5 Criminal No. 3:18-cr-00075-REP
VIOREL ANTOANEL NABOIU, 5
a.k.a. “LUIGI LATORZA,” )
Defendant. 5
RESTITUTION ORDER

 

Pursuant to 18 U.S.C § 3663A(a)(1), the defendant is ordered to pay restitution in the
_ total amount of $150,244.15 jointly and severally with Florin Bersanu (3:18-CR-075-01).

The amount of restitution paid to any victim, collectively, shall not exceed the victim’s
total loss from the offenses of conviction.

The Clerk of Court shall forward all restitution payments to victim: BB&T Bank, Kevin
Wolfe, Assistant Vice President, Senior Corporate Investigator, 3214 Skipwith Road,
Richmond, Virginia 23294.

Interest:

\<_ is waived. pel’

accrues as provided in 18 U.S.C § 3612(f).

Notwithstanding any other provision of this Restitution Order, or the sentence imposed,
including the directive to make periodic payments, restitution is due in full and payable
immediately from assets known and unknown and including assets identified in the
Presentence Report. The Government may enforce restitution at any time.

If incarcerated, the Court encourages the defendant to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, to comply with the provisions of the
financial plan, and to meet the defendant's financial obligation, pursuant to 28 C.F.R.

§ 545.10-11.

If restitution is not paid in full immediately, the defendant shall pay to the Clerk at least
$50.00 per month or 25 percent of gross income, whichever is greater, beginning 60 days
after release from any period of confinement, or 60 days after sentencing if no
confinement is imposed.

 
8. All payments shall be made to the Clerk of Court, United States District Court, Suite
3000, 701 East Broad Street, Richmond, Virginia 23219-3528.

9. Within 30 days of (a) any change of name, residence, or mailing address; and/or (b) any
material change in economic circumstances that affects the ability to pay restitution, the
defendant shall notify the Clerk of Court and the United States Attomey’s Office,
Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.

10. No delinquent or default penalties will be imposed except upon Order of the Court.

lel fred

Honorable Robert E. Payne
Senior United States District Judge

ENTERED this wW day ot pasty 2019.

at Richmond, Virginia

WE ASK FOR THIS: SEEN AND AGREED:

G. Zachary Terwilliger

United States Attorney ]
v -

 

 

 

 

Brian R. Hood ChaNles-A“ Gavin
Assistant United States Attorney Counsel for Viorel Antoanel Naboiu

 
